DETAILED ACTION
This action is in response to the Amendment dated 20 January 2022.  Claims 1, 8 and 15 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barsook et al. (US 2010/0082585 A1) in view of Lerman et al. (US 2007/0189708 A1) Markel (US 2002/0089530 A1) and further in view of Cerveau et al. (US 2013/0074131 A1).

As for independent claim 1, Barsook teaches a device comprising:
a memory operable to store: a video timing map comprising: a plurality of video scene entries, wherein: [(e.g. see Barsook paragraphs 0023, 0024) ”Each thumbnail also references a particular segment of video defined by a playback duration, with the starting point equal to the time offset … the thumbnails might be initially configured to stagger at a periodic interval, with equal and continuous segments. For example, if one minute is chosen as the periodic interval, the first thumbnail might reference time offset 0:00, the second thumbnail might reference time offset 1:00, the third thumbnail might reference time offset 2:00, and so on, until available video segments are exhausted. Each thumbnail also indicates a playback duration of one minute, except possibly the final thumbnail, which may be shorter than one minute if there is insufficient remaining video content”].
each video scene entry is linked with one or more animation entries that each comprise an animation identifier corresponding with an animation [(e.g. see Barsook paragraphs 0023, 0027 and Fig. 2b) ”the thumbnails might be represented using traditional still frame graphical images, ].
each video scene entry comprises a runtime duration, wherein the runtime duration corresponds with an amount of time to play all the animations within a video scene [(e.g. see Barsook paragraphs 0027, 0048 and Fig. 2b numeral 241 and claims) ”Additionally, each scene is populated into playlist 241 … reference to a media file, a time offset in the media file, and a playback duration indicating the matched scene length … each of the search results having a corresponding play duration”
a processor operably coupled to the memory, configured to: [(e.g. see Barsook paragraph 0033) ”Computing device 470 includes memory 472 and processor 474”].
display a first video scene from the HTML video [(e.g. see Barsook paragraph 0017 and Fig. 2a) ”Video media player 110 in FIG. 1a depicts the playback of a video with multiple distinct objects. Starting from the left, the leaves of a tree, an empty chair, a table, and a reclining character named Juliet can be visually identified”].
display a progress bar for the HTML video [(e.g. see Barsook paragraph 0025 and Fig. 2a) ”Additionally, a seek bar might indicate the currently selected thumbnail and the seek position within the playback duration defined by the thumbnail. Clicking on a different thumbnail or section of a thumbnail causes the video position and seek bar to move accordingly. In FIG. 2a, the seek bar is implemented as downward and upward facing triangles that fades away thumbnail segments previously played. As indicated by the position of the seek bar in FIG. 2a, the entire first thumbnail and slightly more than half of the second thumbnail have already played so far, as indicated by the faded gray thumbnail frames”].
receive a user input identifying an element in the first video scene that a user is interacting with [(e.g. see Barsook paragraph 0026) ”Rather than typing ].
compare the identified element to the one or more elements in the video timing map [(e.g. see Barsook paragraph 0027) ”a search is conducted and thumbnails 250 are updated to reflect every thumbnail that matches the search parameters built under the "Search Criteria" list. Since only "Table" is listed, each highlighted thumbnail in thumbnails 250 contains at least one frame featuring the table within the one-minute segment defined by each thumbnail. In FIG. 2b, counting from the left, the second, fourth, ninth, tenth, and twelfth thumbnails all have at least one scene with the table included”].
determine the identified element corresponds with a first element from among the one or more elements in the video timing map [(e.g. see Barsook paragraphs 0027, 0031) ”Since only "Table" is listed, each highlighted thumbnail in thumbnails 250 contains at least one frame featuring the table within the one-minute segment defined by each thumbnail … once a particular search is confirmed, ] 
determine the first element is associated with a first modification instructions in the video timing map [(e.g. see Barsook paragraphs 0026, 0027) ”As a result, "Table" is added to the Search Criteria object list, and the table, object 220, is outlined and highlighted within the video frame, as indicated in FIG. 2b … search is conducted and thumbnails 250 are updated to reflect every thumbnail that matches the search parameters built under the "Search Criteria" list. Since only "Table" is listed, each highlighted thumbnail in thumbnails 250 contains at least one frame featuring the table within the one-minute segment defined by each thumbnail. In FIG. 2b, counting from the left, the second, fourth, ninth, tenth, and twelfth thumbnails all have at least one scene with the table included. Additionally, each scene is populated into playlist 241. Selecting the "Play all" button, button 242, plays the contents of playlist 241 successively. Playlist 241 might also allow flexible addition and removal of scenes. In this manner, a viewer can automatically view all matched scenes without manually selecting each one, potentially saving significant time and hassle for searches with a large number of matched scenes”
identify a first runtime duration for a video scene entry that is associated with the first video scene [(e.g. see Barsook paragraphs 0027, 0048 and Fig. 2b numeral 241 and claims) ”Additionally, each scene is populated into playlist 241 … reference to a media file, a time offset in the media file, and a playback duration indicating the matched scene length … each of the search results having a corresponding play duration … obtaining search results comprising one or more time offsets and corresponding play durations within the one or more video files”].

Barsook does not specifically teach modification instructions that are linked with one or more elements from a Hypertext Markup Language (HTML) video, modify the HTML video based on the first modification instructions, determine a time difference based on the first modification instructions, modify the first runtime duration for the video scene entry that is associated with the first video scene or update a total run time value for the HTML video on the progress bar based on the modified HTML video.  However, in the same field of invention, Lerman teaches:
modification instructions that are linked with one or more elements from a Hypertext Markup Language (HTML) video [(e.g. see Lerman paragraph 0055) ”A client device may embed the publisher 112 directly in a client site using standard object/embed HTML tags. The client passes parameters in the HTML that control the appearance and functionality of the publisher … The publisher 112 opens a connection to the content delivery ].
modify the HTML video based on the first modification instructions [(e.g. see Lerman paragraph 0075)  ”In embodiments, the alteration of a video clip 704 may include cropping of video clips 704, insertion of video clips 704, insertion of advertisement, insertion of an image frame, insertion of animation, concatenation of video clips 704, deletion of portions of video clips 704, changing the color character, changing the focus character, changing the luminance, adding text, annotation”].
determine a time difference based on the first modification instructions [(e.g. see Lerman paragraph 0088) ”various video clip 704 and/or video segment times 728 may be displayed for the convenience of the user 602, for instance, the edited length of time vs. the maximum length of time (the original video clip's 704 length). These time indicators may be used to better enable the user 602 to monitor the length of the final video sequence”
modify the first runtime duration for the video scene entry that is associated with the first video scene [(e.g. see Lerman paragraphs 0044, 0075, 0088)  ”In embodiments, the alteration of a video clip 704 may include cropping of video clips 704, insertion of video clips 704, insertion of advertisement, insertion of an image frame, insertion of animation, concatenation of video clips 704, deletion of portions of video clips 704, changing the color character, changing the focus character, changing the luminance, adding text, annotation … the video manipulation facility 700 may also have video clip 704 length indictors 728, such as for the time length of segments … video segment times 728 may be displayed for the convenience of the user 602, for instance, the edited length of time vs. the maximum length of time (the original video clip's 704 length). These time indicators may be used to better enable the user 602 to monitor the length of the final video sequence”].
update a total run time value for the HTML video on the progress bar based on the modified HTML video [(e.g. see Lerman paragraph 0044 and Fig. 7) ”During editing, the video manipulation facility 700 may also have video clip 704 length indictors 728, such as for the time length of segments, combined segments vs. the length of the original video clip 704, or the like. Once editing is complete, and the user 602 performs a save, the ].
Therefore, considering the teachings of Barsook and Lerman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add modification instructions that are linked with one or more elements from a Hypertext Markup Language (HTML) video, modify the HTML video based on the first modification instructions, determine a time difference based on the first modification instructions, modify the first runtime duration for the video scene entry that is associated with the first video scene or update a total run time value for the HTML video on the progress bar based on the modified HTML video, as taught by Lerman, to the teachings of Barsook because it provides a more intuitive and efficient way to assemble and edit a video (e.g. see Lerman paragraph 0100).

Barsook and Lerman do not specifically teach wherein the first modification instruction comprises HTML code for modifying the HTML video.  However, in the same field of invention, Markel teaches:
wherein the first modification instruction comprises HTML code for modifying the HTML video [(e.g. see Markel paragraphs 0008, 0021, 0022, 0030) ”modifying a file containing a video stream to produce a modified video stream file containing a trigger comprising information that identifies a video frame to be enhanced and a locator indicating where enhancement information may ].
Therefore, considering the teachings of Barsook, Lerman and Markel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first modification instruction comprises HTML code for modifying the HTML video, as taught by Markel, to the teachings of Barsook and Lerman because it allows for easy enhancement of streaming video which provides lower cost for creating enhancements and providing new opportunities for increased viewer enjoyment, and for increased revenue generation through advertising links, advertising customization, and interactive promotions (e.g. see Markel paragraph 0011).

Barsook, Lerman and Markel do not specifically teach wherein modifying the HTML video comprises: sending an Application Programming Interface (API) request comprising the HTML code for modifying the HTML video to a second device for rendering or receiving a rendered video scene in response to sending the API request to the second device.  However, in the same field of invention, Cerveau teaches:
wherein modifying the HTML video comprises: sending an Application Programming Interface (API) request comprising the HTML code for modifying the HTML video to a second device for rendering [(e.g. see Cerveau paragraphs 0019, 0022, 0025) ” The web view 103 may be in communication with both the native environment 101 and native instructions 102 of the internet-connected device 100, as well as the video providers' API and video component 105, 
receiving a rendered video scene in response to sending the API request to the second device [(e.g. see Cerveau paragraph 0023) ”The Javascript code can interact with the video component and provider API 105 to control playback of the video in the instantiated media player 109”].
Therefore, considering the teachings of Barsook, Lerman, Markel and Cerveau, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein modifying the HTML video comprises: sending an Application Programming Interface (API) request comprising the HTML code for modifying the HTML video to a second device for rendering or receiving a rendered video scene in response to sending the API request to the second device, as taught by Cerveau, to the teachings of Barsook, Lerman and Markel because it allows for access to all events related to the video that are not accessible if the video is simply played by the player of the video provider (e.g. see Cerveau paragraph 0028).

As for dependent claim 2, Barsook, Lerman, Markel and Cerveau teach the device as described in claim 1 and Barsook further teaches:
wherein modifying the HTML video comprises: identifying source scene information for a new video scene and inserting a new video scene entry for the new video scene into the video timing map based on the identified source scene information [(e.g. see Barsook paragraph 0027) ”a search is conducted and thumbnails 250 are updated to reflect every thumbnail that matches the search parameters built under the "Search ].

As for dependent claim 3, Barsook, Lerman, Markel and Cerveau teach the device as described in claim 2, but Barsook does not specifically teach wherein the processor is further configured to: identify HTML code that is associated with the source scene information and compile the identified HTML code to render the new video scene.  However, Lerman teaches:
wherein the processor is further configured to: identify HTML code that is associated with the source scene information and compile the identified HTML code to render the new video scene [(e.g. see Lerman paragraph 0055) ”A client device may embed the publisher 112 directly in a client site using standard object/embed HTML tags. The client passes parameters in the HTML that control the appearance and functionality of the publisher … The ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Barsook, Lerman, Markel and Cerveau teach the device as described in claim 2, but Barsook does not specifically teach wherein updating the progress bar comprises increasing the total run time value for the HTML video on the progress bar.  However, Lerman teaches:
wherein updating the progress bar comprises increasing the total run time value for the HTML video on the progress bar [(e.g. see Lerman paragraph 0044 and Fig. 7) ”During editing, the video manipulation facility 700 may also have video clip 704 length indictors 728, such as for the time length of segments, combined segments vs. the length of the original video clip 704, or the like. Once editing is complete, and the user 602 performs a save, the video manipulation facility 700 may concatenate the remaining sections back together to form a continuous ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Barsook, Lerman, Markel and Cerveau teach the device as described in claim 1 and Barsook further teaches:
wherein modifying the HTML video comprises: identifying a video scene entry in the video timing map that corresponds with a second video scene from the HTML video and removing the identified video scene entry from the video timing map [(e.g. see Barsook paragraph 0027) ”In FIG. 2b, counting from the left, the second, fourth, ninth, tenth, and twelfth thumbnails all have at least one scene with the table included. Additionally, each scene is populated into playlist 241. Selecting the "Play all" button, button 242, plays the contents of playlist 241 successively. Playlist 241 might also allow flexible addition and removal of scenes”].

As for dependent claim 6, Barsook, Lerman, Markel and Cerveau teach teaches the device as described in claim 5, but Barsook does not specifically teach wherein updating the progress bar comprises decreasing the total run time for the HTML video on the progress bar.  However, Lerman teaches:
wherein updating the progress bar comprises decreasing the total run time for the HTML video on the progress bar [(e.g. see Lerman paragraph 0044 and Fig. 7) ”During editing, the video manipulation facility 700 may also have video clip 704 length indictors 728, such as for the time length of segments, combined segments vs. the length of the original video clip 704, or the like. Once editing is complete, and the user 602 performs a save, the video manipulation facility 700 may concatenate the remaining sections back together to form a continuous stream of video that may be played through the playback control bar 708”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 7, Barsook, Lerman, Markel and Cerveau teach the device as described in claim 1 and Barsook further teaches:
wherein modifying the HTML video comprises: identifying a video scene entry in the video timing map that corresponds with a second video scene from the HTML video [(e.g. see Barsook paragraph 0027) ”a search is conducted and thumbnails 250 are updated to reflect every thumbnail that matches the search parameters built under the "Search Criteria" list. Since only "Table" is listed, each highlighted thumbnail in thumbnails 250 contains at least one frame featuring the table within the one-minute segment defined by each thumbnail. In FIG. 2b, counting from the ].

Barsook does not specifically teach modifying the one or more animations associated with the second video scene or adjusting the total run time value for the HTML video on the progress bar based on the modifications to the one or more animations that are associated with the second video scene.  However, Lerman teaches:
modifying the one or more animations associated with the second video scene [(e.g. see Lerman paragraph 0075)  ”In embodiments, the alteration of a video clip 704 may include cropping of video clips 704, insertion of video clips 704, insertion of advertisement, insertion of an image frame, insertion of animation, concatenation of video clips 704, deletion of portions of video clips 704, changing the color character, changing the focus character, changing the luminance, adding text, annotation”].
adjusting the total run time value for the HTML video on the progress bar based on the modifications to the one or more animations that are associated with the  ”During editing, the video manipulation facility 700 may also have video clip 704 length indictors 728, such as for the time length of segments, combined segments vs. the length of the original video clip 704, or the like. Once editing is complete, and the user 602 performs a save, the video manipulation facility 700 may concatenate the remaining sections back together to form a continuous stream of video that may be played through the playback control bar 708 … In embodiments, using the interface, the user may remove sections of a video … Wherein the first editing tool is associated with an insertion, such as a clip, an advertisement, a frame, an annotation, text, an animation … the editing of a video clip 704 may include a plurality of operations, such as deleting a portion of a video clip 704, adding a portion of a video clip 704, inserting a portion of a video clip 704, dividing a video clip 704 into segments, altering a video clip 704, and the like. In embodiments, the alteration of a video clip 704 may include cropping of video clips 704, insertion of video clips 704, insertion of advertisement, insertion of an image frame, insertion of animation, concatenation of video clips 704, deletion of portions of video clips 704, ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 8, Barsook, Lerman, Markel and Cerveau teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Barsook, Lerman, Markel and Cerveau teach the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Barsook, Lerman, Markel and Cerveau teach the method as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 11, Barsook, Lerman, Markel and Cerveau teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Barsook, Lerman, Markel and Cerveau teach the method as described in claim 8; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Barsook, Lerman, Markel and Cerveau teach the method as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 14, Barsook, Lerman, Markel and Cerveau teach the method as described in claim 8; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for independent claim 15, Barsook, Lerman, Markel and Cerveau teach a computer program.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Barsook, Lerman, Markel and Cerveau teach the program as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Barsook, Lerman, Markel and Cerveau teach the program as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

claim 18, Barsook, Lerman, Markel and Cerveau teach the program as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Barsook, Lerman, Markel and Cerveau teach the program as described in claim 15; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 20, Barsook, Lerman, Markel and Cerveau teach the program as described in claim 19; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Response to Arguments
Applicant's arguments, filed 20 January 2022, have been fully considered but they are not persuasive.

Applicant argues that [“Barsook, Lerman and Markel fails to teach, suggest, or discloses at least [the amended limitations of the independent claims].” (Pages 11-12).].

The argument described above, in paragraph number 6, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2014/0325034 A1 issued to McLaughlin on 30 October 2014.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. using an API to control the timeline of internet video)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174